
	
		IB
		Union Calendar No. 413
		111th CONGRESS
		2d Session
		H. R. 4678
		[Report No. 111–683, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 24, 2010
			Ms. Sutton (for
			 herself, Mr. Turner,
			 Ms. Linda T. Sánchez of California,
			 Mr. Conyers,
			 Ms. Zoe Lofgren of California,
			 Mrs. Miller of Michigan,
			 Mr. Braley of Iowa,
			 Mr. Sarbanes,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Michaud,
			 Mr. Doggett,
			 Mr. Jones,
			 Mr. Duncan,
			 Mr. Hare, Mr. Kildee, Mr.
			 Stupak, Mr. Donnelly of
			 Indiana, Mr. Gene Green of
			 Texas, Mr. Terry,
			 Ms. Edwards of Maryland,
			 Ms. Shea-Porter,
			 Mr. Oberstar,
			 Mr. Ryan of Ohio,
			 Mr. Kanjorski,
			 Ms. Kaptur,
			 Mr. Kagen, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		
			December 16, 2010
			Reported from the
			 Committee on Energy and
			 Commerce with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 16, 2010
			Referral to the
			 Committees on Ways and
			 Means and Agriculture extended for a period ending
			 not later than December 17, 2010
		
		
			December 17, 2010
			Referral to the
			 Committees on Ways and
			 Means and Agriculture extended for a period ending
			 not later than December 21, 2010
		
		
			December 21, 2010
			Referral to the
			 Committees on Ways and
			 Means and Agriculture extended for a period ending
			 not later than December 22, 2010
		
		
			December 22, 2010
			Additional sponsors: Mr.
			 Melancon, Mr. Ellsworth,
			 Mr. Lipinski,
			 Mr. Hall of New York,
			 Mr. Garamendi,
			 Mr. Davis of Tennessee,
			 Mr. Dingell,
			 Ms. Pingree of Maine,
			 Ms. Chu, Mr. Stark, Mr.
			 Jackson of Illinois, Mr.
			 Ellison, Ms. McCollum,
			 Mr. Visclosky,
			 Mr. Bright,
			 Mr. Sherman,
			 Mr. Holden,
			 Mr. Johnson of Georgia,
			 Ms. Speier,
			 Mr. Filner,
			 Ms. Fudge,
			 Mr. Heinrich,
			 Mr. Carney,
			 Mr. Sires,
			 Mr. Courtney,
			 Ms. Titus,
			 Mr. Mollohan,
			 Mr. Meeks of New York,
			 Mr. Israel,
			 Ms. Richardson,
			 Mr. Weiner,
			 Mr. Peters,
			 Mr. Teague,
			 Mr. Space,
			 Mr. Driehaus,
			 Mr. Payne,
			 Mr. Tim Murphy of Pennsylvania, and
			 Mr. Smith of Washington
		
		
			December 22, 2010
			The Committees on
			 Ways and Means and Agriculture discharged; committed to the
			 Committee of the Whole House on the State of the Union and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on February 24, 2010
		
		A BILL
		To require foreign manufacturers of
		  products imported into the United States to establish registered agents in the
		  United States who are authorized to accept service of process against such
		  manufacturers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Manufacturers Legal
			 Accountability Act of 2010.
		2.DefinitionsIn this Act:
			(1)Applicable
			 agencyThe term applicable agency means, with
			 respect to covered products—
				(A)described in
			 subparagraphs (A) and (B) of paragraph (3), the Food and Drug
			 Administration;
				(B)described in paragraph
			 (3)(C), the Consumer Product Safety Commission;
				(C)described in
			 subparagraphs (D) and (E) of paragraph (3), the Environmental Protection
			 Agency;
				(D)described in paragraph (3)(F), the National
			 Highway Traffic Safety Administration; and
				(E)described in paragraph
			 (3)(G)—
					(i)the Food and Drug
			 Administration, if the item is intended to be a component part of a product
			 described in subparagraphs (A) or (B) of paragraph (3);
					(ii)the Consumer Product
			 Safety Commission, if the item is intended to be a component part of a product
			 described in paragraph (3)(C);
					(iii)the Environmental
			 Protection Agency, if the item is intended to be a component part of a product
			 described in subparagraphs (D) or (E) of paragraph (3); and
					(iv)the National Highway
			 Traffic Safety Administration, if the item is intended to be a component part
			 of a product described in paragraph (3)(F).
					(2)CommerceThe
			 term commerce means trade, traffic, commerce, or
			 transportation—
				(A)between a place in a
			 State and any place outside thereof; or
				(B)which affects trade,
			 traffic, commerce, or transportation described in subparagraph (A).
				(3)Covered
			 productThe term covered product means any of the
			 following:
				(A)Drugs, devices, and
			 cosmetics, as such terms are defined in section 201 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 321).
				(B)A biological product, as
			 such term is defined in section 351(i) of the Public Health Service Act (42
			 U.S.C. 262(i)).
				(C)A consumer product, as
			 such term is used in section 3(a) of the Consumer Product Safety Act (15 U.S.C.
			 2052).
				(D)A chemical substance or
			 new chemical substance, as such terms are defined in section 3 of the Toxic
			 Substances Control Act (15 U.S.C. 2602).
				(E)A pesticide, as such term
			 is defined in section 2 of the Federal Insecticide, Fungicide, and Rodenticide
			 Act (7 U.S.C. 136).
				(F)A motor vehicle or motor vehicle equipment,
			 as such terms are defined in section 30102 of title 49, United States Code.
				(G)An item intended to be a
			 component part of a product described in subparagraph (A), (B), (C), (D), (E),
			 or (F) but is not yet a component part of such product.
				(4)Distribute in
			 commerceThe term distribute in commerce means to
			 sell in commerce, to introduce or deliver for introduction into commerce, or to
			 hold for sale or distribution after introduction into commerce.
			(5)Foreign manufacturer or
			 producerThe term
			 foreign manufacturer or producer does not include—
				(A)a foreign manufacturer or producer of
			 covered products that is owned or controlled, directly or indirectly, by one or
			 more United States natural or legal persons, if—
					(i)the United States natural or legal person
			 has assets in excess of the foreign manufacturer or producer; or
					(ii)the United States natural or legal person
			 owns or controls more than one foreign manufacturer or producer of covered
			 products and such person has assets in excess of the average assets held by
			 each foreign manufacturer or producer; or
					(B)a foreign manufacturer or producer of
			 covered products that owns or controls, or through common ownership or control
			 is affiliated with, directly or indirectly, one or more United States operating
			 legal persons if the principal executive officer residing in the United States
			 of each United States operating legal person certifies in writing to the
			 applicable agency that such person—
					(i)is responsible for any liability from a
			 covered product of the foreign manufacturer or producer, including liability
			 from the design, testing, assembly, manufacturing, warnings, labeling,
			 inspection, packaging, or any other cause of action related to the covered
			 product; and
					(ii)will serve as the
			 initial point of contact for the applicable agency in case of a voluntary or
			 mandatory recall or other issue involving the safety of a covered
			 product.
					3.Registration of agents
			 of foreign manufacturers authorized to accept service of process in the United
			 States
			(a)Registration
				(1)In
			 generalBeginning on the date
			 that is 180 days after the date on which the regulations are prescribed
			 pursuant to section 3(d) and except as provided in this subsection, the head of
			 each applicable agency shall require foreign manufacturers and producers of
			 covered products distributed in commerce to register an agent in the United
			 States who is authorized to accept service of process on behalf of such
			 manufacturer or producer for the purpose of any State or Federal regulatory
			 proceeding or any civil action in State or Federal court related to such
			 covered product, if such service is made in accordance with the State or
			 Federal rules for service of process in the State in which the case or
			 regulatory action is brought.
				(2)LocationThe
			 head of each applicable agency shall require that an agent of a foreign
			 manufacturer or producer registered under paragraph (1) be—
					(A)located in a State chosen
			 by the foreign manufacturer or producer with a substantial connection to the
			 importation, distribution, or sale of the products of the foreign manufacturer
			 or producer; and
					(B)an individual, domestic firm, or domestic
			 corporation that is a permanent resident of the United States.
					(3)Designation by
			 manufacturer or producer and acceptance by agentThe head of each applicable agency shall,
			 at a minimum, require a—
					(A)written designation by a
			 foreign manufacturer or producer with respect to which paragraph (1)
			 applies—
						(i)signed by an official or
			 employee of the foreign manufacturer or producer with authority to appoint an
			 agent;
						(ii)containing the full
			 legal name, principal place of business, and mailing address of the
			 manufacturer or producer; and
						(iii)containing a statement
			 that the designation is valid and binding on the foreign manufacturer or
			 producer for the purposes of this Act.
						(B)written acceptance by the
			 agent registered by a foreign manufacturer or producer with respect to which
			 paragraph (1) applies—
						(i)signed by the agent or,
			 in the case in which a domestic firm or domestic corporation is designated as
			 an agent, an official or employee of the firm or corporation with authority to
			 sign for the firm or corporation;
						(ii)containing the agent’s
			 full legal name, physical address, mailing address, and phone number; and
						(iii)containing a statement
			 that the agent accepts the designation and acknowledges that the duties of the
			 agent may not be assigned to another person or entity and the duties remain in
			 effect until withdrawn or replaced by the foreign manufacturer or
			 producer.
						(4)Applicability
					(A)In
			 generalParagraph (1) applies
			 only with respect to a foreign manufacturer or producer that exceeds minimum
			 requirements established by the head of the applicable agency under this
			 section.
					(B)FactorsIn determining the minimum requirements for
			 application of paragraph (1) to a foreign manufacturer or producer, the head of
			 the applicable agency shall, at a minimum, consider the following:
						(i)The value of all covered
			 products imported from the manufacturer or producer in a calendar year.
						(ii)The quantity of all
			 covered products imported from the manufacturer or producer in a calendar
			 year.
						(iii)The frequency of
			 importation from the manufacturer or producer in a calendar year.
						(b)Registry of agents of
			 foreign manufacturers and certifications
				(1)In
			 generalThe Secretary of
			 Commerce shall, in cooperation with each head of an applicable agency,
			 establish and keep up to date a registry of agents registered under subsection
			 (a), certifications submitted under section 2(5)(B), and certifications removed
			 pursuant to subsection (e).
				(2)AvailabilityThe Secretary of Commerce shall make the
			 registry established under paragraph (1) available—
					(A)to the public in a
			 searchable format through the Internet website of the Department of Commerce;
			 and
					(B)to the Commissioner
			 responsible for U.S. Customs and Border Protection in a format prescribed by
			 the Commissioner.
					(c)Consent to
			 jurisdiction
				(1)In
			 generalA foreign manufacturer or producer of a covered product
			 that registers an agent under this section thereby consents to the personal
			 jurisdiction of the State and Federal courts of the State in which the
			 registered agent is located for the purpose of any judicial proceeding related
			 to such covered product.
				(2)Rule of
			 constructionParagraph (1)
			 shall not apply to actions brought by foreign plaintiffs where the alleged
			 injury or damage occurred outside the United States.
				(d)Regulations
				(1)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Secretary of Commerce,
			 the Commissioner responsible for U.S. Customs and Border Protection, and each
			 head of an applicable agency shall prescribe regulations to carry out this
			 section.
				(2)Interagency
			 cooperationThe Secretary of
			 Commerce, the Commissioner responsible for U.S. Customs and Border Protection,
			 and each head of an applicable agency shall cooperate and consult with one
			 another for the purpose of—
					(A)prescribing consistent
			 regulations to the extent necessary for the effective and efficient sharing of
			 information and establishment of systems and procedures necessary to carry out
			 this section; and
					(B)establishing minimum
			 requirements described in subsection (a)(4), and to the extent advisable and
			 practicable for the purpose of establishing consistent minimum
			 requirements.
					(e)Certification
			 requirementsUpon actual
			 knowledge or verified information that any person to whom the requirements of
			 section 2(5)(B) applies has failed to fulfill such requirements the applicable
			 agency shall—
				(1)notify the Secretary of Commerce that the
			 certification of such person must be removed from the registry under section
			 3(b); and
				(2)notify such person that
			 the related foreign manufacturer or producer must comply with section 3.
				4.Prohibition of
			 importation of products of manufacturers without registered agents in United
			 States
			(a)In
			 generalBeginning on the date
			 that is 180 days after the date the regulations required under section 3(d) are
			 prescribed, a person may not import into the United States a covered product
			 (or component part that will be used in the United States to manufacture a
			 covered product) if such product (or component part) or any part of such
			 product (or component part) was manufactured or produced outside the United
			 States by a manufacturer or producer who does not have a registered agent
			 described in section 3(a) whose authority is in effect on the date of the
			 importation.
			(b)EnforcementThe Secretary of Homeland Security shall
			 prescribe regulations to enforce the prohibition in subsection (a).
			5.Reporting of defects in
			 covered products in foreign countries
			(a)Determination by
			 manufacturer or producerNot
			 later than 5 working days after determining to conduct a safety recall or other
			 safety campaign in a foreign country of a covered product that is identical or
			 substantially similar to a covered product offered for sale in the United
			 States, the manufacturer or producer of the covered product shall report the
			 determination to the head of the applicable agency.
			(b)Determination by
			 foreign governmentNot later than 5 working days after receiving
			 notification that the government of a foreign country has determined that a
			 safety recall or other safety campaign must be conducted in the foreign country
			 of a covered product that is identical or substantially similar to a covered
			 product offered for sale in the United States, the manufacturer or producer of
			 the covered product shall report the determination to the head of the
			 applicable agency.
			(c)Reporting
			 requirementsNot later than the date described in subsection (d),
			 the head of each applicable agency shall prescribe the contents of the
			 notification required by this section.
			(d)Effective
			 dateExcept as provided in subsection (c), this section shall
			 take effect on the date that is one year after the date of the enactment of
			 this Act.
			6.Study on registration of
			 agents of foreign food producers authorized to accept service of process in the
			 United StatesNot later than 1
			 year after the date of the enactment of this Act, the Secretary of Agriculture
			 and the Commissioner of Food and Drugs shall jointly—
			(1)complete a study on the feasibility and
			 advisability of requiring foreign producers of food distributed in commerce to
			 register an agent in the United States who is authorized to accept service of
			 process on behalf of such producers for the purpose of any State or Federal
			 regulatory proceeding or any civil action in State or Federal court related to
			 such food products; and
			(2)submit to Congress a
			 report on the findings of the Secretary with respect to such study.
			7.Study on registration of
			 agents of foreign manufacturers and producers of component parts within covered
			 productsNot later than 1 year
			 after the date of the enactment of this Act, the head of each applicable agency
			 shall—
			(1)complete a study on
			 determining feasible and advisable methods of requiring manufacturers or
			 producers of component parts within covered products manufactured or produced
			 outside the United States and distributed in commerce to register agents in the
			 United States who are authorized to accept service of process on behalf of such
			 manufacturers or producers for the purpose of any State or Federal regulatory
			 proceeding or any civil action in State or Federal court related to such
			 component parts; and
			(2)submit to Congress a
			 report on the findings of the head of the applicable agency with respect to the
			 study.
			8.Study on enforcement of
			 United States judgments relating to defective drywall imported from
			 ChinaNot later than 1 year
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall—
			(1)complete a study on
			 methods to enforce judgments of any State or Federal regulatory proceeding or
			 any civil action in State or Federal court relating to defective drywall
			 imported from the People’s Republic of China and distributed in commerce during
			 the period 2004 through 2007 and used in residential dwellings in the United
			 States; and
			(2)submit to Congress a
			 report on the findings of the Comptroller General with respect to the
			 study.
			9.Relationship with other
			 lawsNothing in this Act shall
			 affect the authority of any State to establish or continue in effect a
			 provision of State law relating to service of process or personal jurisdiction,
			 except to the extent that such provision of law is inconsistent with the
			 provisions of this Act, and then only to the extent of such
			 inconsistency.
		
	
		December 22, 2010
		The Committees on Ways
		  and Means and Agriculture discharged; committed to the
		  Committee of the Whole House on the State of the Union and ordered to be
		  printed
	
